UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6219



KENNETH WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WARDEN,   M.R.D.C.C.   D.O.C.;     CORRECTIONAL
MEDICAL SERVICES, INCORPORATED,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-01954-AW)


Submitted:   October 31, 2007           Decided:     November 15, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Williams, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip
Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth   Williams   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint against the

Warden of the Maryland Reception Diagnostic and Classification

Center and Correctional Medical Services, Inc.        We have reviewed

the record and affirm the district court’s dismissal of Williams’

claims for the reasons stated by the district court.       See Williams

v. Warden, No. 8:06-cv-01954-AW (D. Md. filed Jan. 18, 2007;

entered Jan. 22, 2007). We also affirm the district court’s denial

of Williams’ motion to amend because the amendment would have been

futile, see United States v. Smith, 395 F.3d 516, 519 (4th Cir.

2005); United States v. Pittman, 209 F.3d 314, 317 (4th Cir. 2000),

and deny Williams’ motion for the appointment of counsel.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED




                                - 2 -